Citation Nr: 1724607	
Decision Date: 06/28/17    Archive Date: 07/10/17

DOCKET NO.  12-11 456A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

E. Choi, Associate Counsel
INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1975 to September 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the RO in St. Petersburg, Florida.  The appeal was previously remanded by the Board in April 2016.  As discussed below, the Veteran has withdrawn the issue on appeal; therefore, any discussion of compliance with the prior Board remand orders has been rendered moot.

In October 2014, the Veteran provided testimony at a Board videoconference hearing from the RO in St. Petersburg, Florida, before the undersigned Veterans Law Judge sitting in Washington, D.C.  A copy of the hearing transcript has been associated with the electronic file on the "Virtual VA" system.  

The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to ensure a total review of the evidence.  


FINDING OF FACT

In an April 2017 written statement, before a Board decision was issued, the Veteran expressed his desire to withdraw the appeal for entitlement to a TDIU.


CONCLUSION OF LAW

The criteria for the withdrawal of the substantive appeal for entitlement to a TDIU are met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The VA General Counsel has interpreted that the notice and duty to assist provisions of the VCAA are inapplicable where undisputed facts render a claimant ineligible for the benefit claimed and where further factual development could not lead to an award.  VAOPGCPREC 2-2004; VAOPGCPREC 5-2004.  Where the law is dispositive, the claim must be denied due to a lack of legal merit.  As the withdrawn claim is decided as a matter of law, no discussion of the duties to notify and assist is required.  See Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994); Mason v. Principi, 16 Vet. App. 129 (2002).

Withdrawal of Appeal for Entitlement to a TDIU

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing or on record at a hearing at any time before the Board promulgates a decision.  Withdrawal may be made by the veteran or by his or her authorized representative.  38 C.F.R. § 20.204.

On April 17, 2017, prior to the promulgation of a decision by the Board, a written statement was received from the Veteran indicating that he was withdrawing his appeal for entitlement to a TDIU; hence, there remain no allegations of errors of 

fact or law for appellate consideration as to this issue.  Accordingly, given this action by the Veteran, the Board does not have jurisdiction to review the appeal further as to this issue.


ORDER

The appeal for entitlement to a TDIU, having been withdrawn, is dismissed. 





____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


